I
                                                                              :.




                      .

               &ICE       OF THE ‘ATTORNEY GENERAL- Oi=TEXAS      ’
                                     -_-.-       .

           .   .
icM* 0.UAVW
-IluL                                                            .I
                                                                      .
                                                                          .

                                                      &uarjr   l8, 1939       .
          -.
                                           _.




               S3 To3 Green County liable for the Countynnd
               Eohool Districttaxes loviedon this County
               SohoolI.&i for tha yeerr,1932 throuzh19X?
                                 .   ',
               if the Couuty is,lictbl&
                                      for the:C&.mtytaxes
               for the yeert~l9W through1936,.canthe,Com-
               niseSonerslCourt~legullyrez& *u&y taxes?'
                   :
        “3;


        .*4;




.
        .-g.1



              ti state6in.4C Tex. Jurc,XiXI,:~?~ri-dr
                                                  to.the&option
    OS Const.Art. 7, Sea, Ba, la&s CTentea‘Wcountics for~e.&~aa-
    tioml purposfq.vzere~exenptQors taxationbk .$%rceof Const.;
    Art. ll; SOO,.~,and.!&; I,X&VL 6,. ..." .Dou~hertyv, Thoqson,
    71Tex. 19.2,9 ,$i:TX.
                        99;.Davfsv. Bwnett. 77'Tex..3,13'Si-%.'~
    613; end Xontgcb$eiy..vi
                          Peaah River &uzb~.Co$qany,54 Tex;.Civ.,
    App. 143,.ll73.'17.'
                       FO61,
              Artiglo:'ll,.Zkotion.
                                9, of the‘cckstitution
                                                     of licks,
    vihichIs still.,ln
                     olfect,'&rovldes;inpart,:asfoilws:
              "The propertytif~.oounCLes,
                                       &ties aquat&fins,.
        .omed ami-heM only rbr:publiopwpc+w /'. . and
         all other prop&ty devote!XexcJ.usively.
                                               to the use.
         en& bctie?it      pubL.ibshall 'LBexeqt frm'iorc&.
                     of..the
         as18 gnrl.
                 fra taxstioh-"
            .krtl618'7~~e,otlon
                              0, r;hichIS nlso,still'~in"3fieo~,
    ptiovides,
             in peft,~.gs'
                        folloiis:
                               ,-~ "     y
  l&.'Ralph~Lo~an,
                 i?ebruary
                         18, 1939, PaSe 3


           *All lands here?ororo,or her&fter grantedto
      the aeveral.countios..ofthis state for educational
      purposes,.ere ot rlSht the propertyof ssid counties
      respeotively,.to which they were granted,and title
      theretois vested in enid oounties. . ..sOidlcn&s,
      8x18the.pro.oeedsthereof,v&en sold, ah311 be helctby
      said oountSesalone as 8 trust for the benotitOS
      pub110 sohoolstherein."
                            . ..
           The 18~ prior.tothe adoption0r Artlole.'lseotion
:'6a,was expkeseedin,Daqherty V* Thompaon,~  supra,ai rollova?'
          *Sn .wQw or the ptivisionsmade by the CO&
     etitution’di.thisstate iOr the estebliahvm&ona
     ll@itensn,~e~~orpub140 free sohools,no one would
     oonten&thnt ~airds  helibby eountl3a.
                                         ror thatpur-'
     pose.were.not  held aoleIy,                                                                 .’
                                                                           :




    ii   . Ralph Logan, W&uary.lt3,   lQg9, Pqe i                     _     .
                                                          .                ,    .
           . any of the lends includedin this ohcptor,deqig-
             natiilCthe szim as a&cultural, ~rezing,or tirzber
             or a co%b&atlon of said alaszi:iaations,  accordfng
             to the facts in the~particuler @aso, au#%sh8nentry
             of the olassifiaation and the rqqraisement is nado
             on the records.or the Land.Cfilce,qo furtheraotioq
            .on the pert of the Co'?mis~ioner;nor nciticeto the
             CormtyClark shall b8 rtzciuiredto give effectthere-
            -towi' (Pare&basis ours)
              crltf;
                   refermicet&tioh 018~s' of sahoollauds Is tax-
     AS,  and..whiOh:o~lass~iS
                           notby virtue 0r tit. 7, $8~. 6a 0r the
     :Coustitut~on;
                  aiid.ArL'5310,
                               3, C, S, the 0888 or Childmss
     COU&ysY;s%~toI.l' fnd8p-&e&lt SO&O93 DiEtfiat, '95S, ,Wr (2)~
            #.    :       ..
                      _
                 Vlid8r~'seotiou6s; Supx%; Of 'the:Co&t%tution,.'
            aohobl~lsnds belongingto any countyare not taxable-
            -unlesssuch lands are'agloulturalor grazinglands.:
            ManmStlJr,~ th8rSror8, ir a oounty*ssobs01lands
:           aare &3S3lf~.8d as tb&imd .lands,  .they.isoald
                                                  _.     pot be
            ?UajciOtl
                    to :tatatio~.*~'~~
                          . .,
                 I& ~8Si.tiiiit the'Zid8:.irithe   O&8-.$l+   quote&-ie‘
     4&r8bt:8~~.SSiOxl      Of.th8 kSV,-

             '-Ther8fore,'.it'tho
                                schoolland.youask about.Is~&las&-
     tied as t&aberland, our angflcer
                                    t6‘yOurt$rst qU8StiOIl~
                                                         is that Ton
     hen   Couixty
                 is not liableiOr thecounty ,andSohooZ,bistriot
     taxes loviodon this land for the years you neation.
                .But;?nihat~
                          ~s..the~~ans-;cr~
                                        it this.land is olassiried~as
     agricultural  or graziug.land?' YOU do.not Pive its'clas,sifiohtion..
     Eozaever, you do .seythat it is,locatedin TOP Green Bounty;.and
     ulth that.sugge.stlon,aa.to the ~g8o~~eph~oal~locstfonoi the
     laid, ue.think'%eoughtto be,ableto make a ~bnolusion~.aS:to
     fts classificatiofi in~thes.qae.npnner that courtsteke judrc@l
     noticeof certainthinC.8.Chief JustioeCure.ton~"took     judicial
     noticeof the *&meral .physio@sphlar"8?turesw    of acounty,
      I. 0.X. R. Co. v..?Ioa(+&X21 Tex. 255,,493,,.,%. (2) 4l.4;Justice
     Shmp said it is propbr,t~take-$udicial,q~tica.~i    the locvtion
     of izouutains tnd-.thecourses~oi'rivers; State.v~.BradfoArd,121
     Tex. S&5, 50 2. f. (2) l&5; JusticeXid3lebmok~Aookjudicial
     noticethat the .scenery  is beeutif& on the route fro3 Port
     ilrthur to Calveston,T. & F, Si'Ry.Co. v. Zchevoi~ht,~Sl:C..3,
     ~802,Justlce~~uimi  took jud$oidlnotioe-th&the Qulf Coast
      ~ciionof fro2asis *flat,low end 3arshyn,~  Jerr0rti6n Couiity
      Crcinup3Dist. X0.,6 v. XcPadXn, 291~SipX.~322;.,ChieS~  &u+tiiA
                                                                 ?e

  XT. Ralph l&n, ??eb&l'yLB, lQSQ,.,PeEe       5
                                                 ,i
              ._ .'
                          :
   Fly took judioial    notice th:; ::ebbCounty is *in a dry or S&Z&
   srld portionof ths state",Rosottiv. %;lilla,199 S. Z. 526;
   cgier Justicehuff took judicialnoticsthct 3usfianthistles
   @0u throughoutTexzs end are a 3rest nuisn,noe,    Y&ace P'.CW~t.hsri-~
', I%uls3si?y.or Teins,132 3. ?i.743; andJustioo H$&ns t00Ic .
   judicialnoticethat "prairiedocs are freutpasts-uponth8
   Catt18ramhes Oi'z8St8l.n     TeXaSa, 3lauchterCattle.& vS. Pas-
   tana, 217 8. 2. 749.' yortlficd'wlth    the~knOw18dFa~that these
   lud385took judicial4OtiO8 of the‘thingsommrated above,u8
   think We SS8 entitledt0 '5uythat .itis oOZUOakZlO=18d38     that *
   min Oreeri*unty*s r0r0sts oontlist    alsmst8xolusive1y0r 6 fm .
   soatterod*squlte trees,intezspersed       with SOL26peoon trfms-
   and. p05siblymxue other.varieties    OOOaSiOnally, and that Toad
   cTeea.cOuu~y%3    ratpb,asa pr~spexuustmmuudty of rim     0laSs .
   tdt24tqshas spread rf.traa wide r0r smy.r8asons,but.notb5-:.
   atme 0r itiiluzberbusin888. Everybodyknows that Ton Creqn
   COuntyuotidhaVe a hard time fMppOTtin&8 SBU Xltl.l,but-that-
   it.yanks.withthe very beStwhen it oosw to raisingsheeganii,
::'goatS.aa well &a aatt1e in its gr8st tide.Op8n~l3paO8&‘fh8,
   rhl thltb 0r the -situation ia.that nono 0r its ~aud5,.5oh00i..
   Or oth8ruis&,.have    b+m:allesSXf%ed as timberedlagds.:They trr+;
   all agricultursl    nnd @~z$ti&lands, and eV8~bOay knOv5that
   faot. Therefora,we 'willaotfai&'to~ans?ce~      your~'q$matiOnbe-.
   Oause 0r yor;lr~ia~l~~.~,,~2v~~fh8~olass~r~ca~~~~.~~th8~~-andr.   :
            ~ei*lu.uoar.~~~er.;yOnr.qUeStidiiS  baas th0t:
                                         0i1.$lu?

                                      :                 .
            Artialo"7,-3eotionba, whigh is n0ffthe'1aw;provides
  twt -0ll.sprimt~8~@X&.iIln&PIUId..       ~.O?i118dby'azlrOO~ty
  shall be subjeotto taxatidn".o~oept for Oertaiqkind of ta&%
  A8 ior the kind g$ ta%ea.lor~which.thecounty is liable,it ds
  axiomtiO that          y-jS not i&dj,xl.duaX+Or-oLylooaersenally.
                                                             "
 'liablefor the-hat          accrued-prl‘or'.td
                                              the zst.8thst;'.it
  regainedmtirohip of the land. By virtub'ofArtlcl&7151.,:8.   &S.
 -the 1Iabilityfor ta-es for.t-he.yocris fixedon the persorr:who
  the land on Jzxiunry1st. 'xhlsrule was statedin thd oat% of'
 ~Xutcrs~vc Indcfenc?ent'SahoolDistrictof Zvaut,2CS S. 'ii.574,~
  w r0ii02s:
            "Theov.zmship~'of pioportyon the,lst.dayof
     . Janumy:Or"s,ny.yesr &reo.tes
                                  a lfnbil$tyon.thepart.
       OP tho .w.nerfor:taxes lerke?~,u$on
                                         suoh.prop8rt.y
                                               ,~     for".
       .thatywr.:'
  you do,nit civo the.datood rihioh:th6
                                      i0uutyrf&aInad-title 'ti
  the lax~d,bit you do.say'th%t"dur:ngth8 latterpart Of.l&37,
    .:


     SW. RalphLoSsn,Pebxuary18% 1939, Pam 6
:                            .."
               .
     .andthe earlyRortionof 1932, this county foreclosedits
     vendora0 lien*,manSwe aosm that it.obtafnodtitleand them-
     by becam o:.norat that tine.
                is for t&t IfIndot taxoo~ior  which the oounty'is
      liable,but which ahommd prior to the-timethe countybeocne
      owner ot the land, that is before the Countyforeclosedite
      vendor'slien and ther:?by m-ooquired the property,m believe
    . that the Countyis not lndi9iduallyor personallyliable,tut
      the lad is still.subje~t  to those taxes,end the Countyao-'
      @xed the land subdeotto Wm.:-This.la the rule aouorUXng_
     ;tothe case of Childres4.County.v~  State, &27 Tex. ti3, 92 sr:V.
      (e)'lOll, whi4h involV4d~the.llabIlity~of a.,Cfmntyior tax48
     :onits~agrioultur4  s&ml land;:audtinthatuase the coqt sai&:




                                & Brtie&e7,'Seotios6a;quoted jibove,
                 Under the tornus
      uall.agricultural'or  grazingsohool land . . . ovmadby any
      pounty.. . shall be.subjeotto.$axation,axceRtfor Stateour-.
                 Th4 jpbra~o~~%jccopt.ror
                                       St&e puxposos"only iwau,s what
     'F=
       t.says,that ir,that this land.i4 not .subfeatto Stat4 trtxe&
      It is %loarly-subJect  to.Couutyo&School Districtt4xocoa.z
                                                           .
                 Artialla          6a, says furtherthat the land
                         7, Sectitin
      "shallL be subje& to tax&ion . ;...to the.snn8extent,af3 lands
     pritwtely.o::nad.*T:BbeLieV8 that thk:1a8: I$lTua8   Ti9;ec?nS.in
      tho u::m nmucr and .atthe si.warate.that.pr,rivately
                                                         o.%md land
      is taxed.
               Our ons?ier.
                         tomyour'first tqmstion,on the ba& that.
     this is a~rioulturelor erazing school land, is-that for.t,hoae,
     jwsrs curingwhich Tog Gr44n,CouutyWCS oznex of the'land(us
     c$ January1st of the yefQ?),,..which
                                       vfa'o
                                           niter it h& foroa'losed
     :itsvendor'slIon,'theCounty in 1tidiVidually liable for the
     County-andSohoolMstrict taxes (o:edo.notInoX'v~hehethor that
           .titlepassedboforoor aftor Janunry1;-'193S);and :or those
           prior years durznr'uhiohthe puzahsaarWCS o-mar end the County
           only hed a lien tho.County.lsnot irrdividually
                                                       liablefor the
           Countyam? SohoolDlstriotfoxes but the laud‘is‘aubjeot  to
           those taxes,and.thoCountymays.oy-.t&92~~~azgsto prot~m..wte,
           land rroa foreclosur4for th&a.iiit so.deai~ees.
                     w uili'no#'diac.uas your next tie quoations,tiiuebera
           t-soend three,together.
                                   '_
                     As .-id.Sq liT6x. 'ifur;565* '-4 00u& C0d5sioneia*
           court~~isthe ~otive.gov.&n%ng body .ofthe oounty,vith.ajuria-
           diotionthat~..touehea'in‘6~  mapeot alPoSt 4vary fgatUF4Oi the
           4ouuty*abueluesa;.'eud the court has full end ~naral.~&.erge
                                                                      of
           ,th4budh4SS a'ifeirs'or the Oolulty~,atittbia rule 16 limited
           by %he.rule stated In the.,~854pi.Lendmanj..State,,.27-S.ii.
           .(2~264,as mlOviJ5i'
                    %qraiaaione~s*:Conrtsaan eprc:$ae"dnly&a&
                pox4rs.
                      as the~Con+itutiqnor the'Le&ialatu+w.spe,oi-
                .fl&ly .oqlfaropqn:;+esl~
                                       .fxulBtitution,~
                                                    Art. 5‘ 8eOI

‘_
                     .'Thiism3rule was eipresscd:in'the'aas~.a!e:oi
                                                                 Bl& v.
           Qrr, 90 T&x. 492,39.5, %?.558,m.d k3llS C6uity-i~r ~8saS
           ~~t~,~~~O'~ex..605,~4Q  S. Tii,
                                         403.
           .I
                      The'conatituuional'maut'.of'.
                                                pgwer to the Cozmiseioaera*
           .Courtis Mxud.In Article5; Sectionl&and h.rtGle8, Se&ion
           18, of the Whatitution oP.Toxas;aud the statutory&rantof
           pwaer is iound,,inTitlo 14..(erticloa
                                               2339.to.23720..
                                                             inoluaive)
            ond hrticles'7206,~
                              7211, and-7212,of the -9&9iaedCivil Statutes
            of Texss;but no outhori$yfor the ComiscionersVoourtto redt
            .texesor.to~r.ele~se
                               aocruedtax ola&s 1s .statedin~theprovisional
                                   stntutcs.
           .of the Conatitution..nnc!
     ._              Xe 'havebeen umble tb .findmiy oonstltutionalor
            statutoryeuthorityfor any othk offiolal,state or county,to .
           mait tnxco or r414assrccrued tax..glcius In this.kiuaOS .a
           'sftuation.,
                      Xt.mit-ht.ba.-su~~estcd:th~t
                                               the Eoe'rdof Trustcceor so24
          ',other.-off'iclal
                          of..the
                                School D$strictcould rezzit th4 schooltares,
            but we do.notfdnd nny authorityfor thi$ to bo dooe. As far ais '_'
Zir.&iph tican,February,18,1939, Pace 8
    I...               ...
 _,   .
                            ‘.                                      ..

we oan ascertainthere'is no Tehcasappollateoourt case direct-
3.yon.thequestion,but the languagein~thoease of Oliver v.
Csrsner,39 Tex. 390, indloatesthat it oan not be done. III
that ease it is said:
           V!he~Le~islature.vested~inthe.schooidireotors
      a disoretionarypowir to levy suoh tax as in their .
      Jud@gentthe publioneoessftiesrequired..This dis-
      oreti~nwhen once,exerbised in fixingthe asmuut of
      tax to beileviedfor eny.~neyear was exhaustad,and
      the’seoondboard of direotoreoould not revise  and
      set:asiUe.the~disoretiomry actionof th~.romer
      .Nardi.“’
        ke b~Xi8ve.thatboth~.of.th8se'qu&tion& that is the.
.ti.&lkasitig
         61 oountytaies.andthe~r~leasing~bt.e'chool
                                                  taxes,is
&ohtroUAd by the generalrule:asstated in'B.Cooleyon Tax+
                                                    .-
tion,,.
     4th.Zd.-2493,.ashollows:
           wGsn8r.ally.tax~qmOi3~,.,0r    'board&or: oounty
      C&tld~Sidn8rS,  OS th8:lik8,.h$V8   DO p&8r~%O OCm-'
      ~jO?&iiSO
              .b.tQX,Oti,to-:l'818lW3.
                                     it 'PnjOlly.
                                                O&'in'pC&,
      :tmlem S&3,oial4 anthqriti@by'statute. So, where
      nn assessmellt has becoziefinal, akscigsing  offioers
      have ao.authorityto agree.that:    u the taxpayerpay.
      .thdoutient‘taxee  they would forego~oo~leoting   the
      taxes ror-precsding  ydars.-.
          This leavesthe'questldn'oi
                                   whether'ornot the Lo&a-
ture.can remit.agy'oTthesetaxes. ke,thinkthis is oontrolled          .:
by srticle3, .%&ion 53 of the Constitution,
                                          nhich'says:
           Vhe.Le~i6lature.ahalL-dsve  Ao:iouerto release.
      or extiq@ish, or               the reSedsingor.ex-.- :
      tiri@shing,                  art,'the indebtedness,
      lfnbilityor                    corporationnoritidi-
      -vidwl, to this Sta~teor to any'ootityor defiqedsub- ..
       divisionthereof,.orother'munioipnl  oorporetion
      therein;exoeptdelinquenttaxes%hich hav'ebean due
      for a :eriod.o~a~t~letis't
                               ten years."
         &unties are.specif-foally:ne.~tioned
                                         in this'artikle,
                                                        .
and.schooldistrictseve,c'ortaialy
                               ind&udodin the phrase
                         _'
                                                                :
     :.
:                            iu, 19-~lf,.~a&
      ,*:Ralph'Lo~an,y8Sl'ual-y           9.

                 \
      'deridedsubdivisionthereor'".;--28 bQlibv8 th;ctt&&S SCOtiOn
      nS&lS that the kqk3latUre  CQI Only r8ZIit tr?XeS.in asses of.th:is
      kin&after suoh t;lXQS hsv8 been dU8,fOr at' l8aSt t8ri yeiA-S.
      They.hsvenot beal)due that long in th+ 038%.
             '.
              -'Ourans'aerto yO&! aeoodd~'quQStiOn'is
                                                   that the Corn--³'
      misSioiQrS* Court oanntit lQ@ly                  r&t     the OOFty        +AkxQS   in
                                                                                              I:
      thi.S     OSS8.    ..
                 -.
                O& kw3+.to your third'&l%stiOn iS~'that
                                                      there is                                      .,
      not any legal.
                   methodby.whiohthese schooldistricttaxes oan
     'bo-remitted:


.. 0..
                  -1
                   7''&t~O~~.~i5&+kfhich             V&t     intO 8rrQOt iri 1927, RIWideS
      68      r0n0m:

                why .ootq3tydn  this Stat%:owning:Gny     -iamyxt&-.
    .      tioned.and .rer@f?ed to  in Zeotion   Ga oi~iirtioh3  VII
          'Ofth~O~nsfLtoti.~a.Or.TO~S      adopted~  by th%:jpeOp18
        ~. as an.am6ndmnt~to   the Co;ls~ittiti+andtiti$. 3.; R. ..
      :. No.;lO;~$.the,Ro@ular     Sess%onof~,th8..39th    &e~$slature,
    :. . :.ia here~:auth6ri&?d   to-pay taxes day, and:lar;iully
           l33ViQ&~n3he   sam3'ou~ 0r $he;couMy!? ~repenuede-.
           rived from-suoh.land.    Iri th6 'QV~iit.lUQ?Cou9ty:has no                         '~
                SUO$.   P.~VQTIUQ,   ?.WOh..tCiXiM   S&m     be paid   Out   ,Of;.$h8
           .. &ieral-*d~Or.the county,:andir~8ny'Cbur+y.&as sti-
              r&lent. .0r.~SuOh rQV2nU8  to pay .only-a portion.or.suoh                            .~
              taxes th&:rbminde5     shall be paid,out;of.the  @neral
              nind of the'oouuty..(Aots 1927,~SrOth     Le&..lstC-.S.
            ~ p. 20,-Ch.~  1o;~seo. Z)."                '-
         _.-
       __--
     :..-        This.&&a%         .&s intonded'toogVe&~~'thQ  kiid~~of  s.itua-
     .ytion youhave in'thisOeS8. In.the raots you'havs;'S$ated'            you
       Say thst SiZlOeoCtO>Q~.l,.l935;         TOXICr88A COWlty ti.23
                                                                    rfXQiv%d
    .iabout ~24,OOO;aSinter~a.t'amney          aud lease,mney.~roq.all   of its
    :. school lands.,  only~~~.Smll.~ortion       ~ofti+3,b~itigf'rQathis
       particularlrind.28. bclicvethnt .OQly the rQVQ,nUQ.dQriV~d irp;il
       tho prtioular lana.onn be wee. to pay th8 'Coutity        and Sohool
       Ekstricttaxes-dueon this land,and this belieris.'beotiuso             this~
       Stutut.8ssys the.Co&saiOaerZi        * Court :shallpo;ythe.taves “Out
       Of the County*siFQVqnU8       derived frm such land.'@   ...Z%ichland*
       zmns the pnrtioulerla~nd        fro3 which the-revenueis~darivod.
              .~
                  Xi: Giio tiiic?nei  ’that  idy   &exlu~~ &rive& frOm this'.
       $&i&flnr lolidefter'theState o%.zr?d          the'land~call.bbo
                                                                     used’~ to
       pay thesa taxo$ and this beliaiis bacauaetha~,statute           says
       "any douaty . ~! . omini:any,Inndmntlon~d and referralto ins
 lb.   Ralph. . .Lo&t,
                 .        I&uary   18,. 1939, Iqg3 10

                                                                      .   .
  Seotion 60 'or Lrtrcle VII l’ .. 13 hereby authorized to ‘pzy
  tarog . . . levied on the 83x8 . . ..“.  ‘%8   lend ZIuSt b0
  aotually OLined by tha 3tZit8 in Order for the rW?QIlU8 rr03,it
  to be.So used, and I’QVQIhl8 from th8 kAXLd in the fO= Of.iatQr-
  eat  onvendor_'a lien notes derived~before the County ro&ained
  tltl8 to the land oould not be UBOd to pay these ik?XaS. YOU
\ say that  *during ths'lotter 'part Of 1937 and the early portion
  or 1938 this county foroolosad it8   VendoPs lien*, and %a assums
 \it  obtained title at that  t&m.

              our mlSWer to your r0mh     quo3tion is that tho oounty
. oah ~0 into the Available'Sohool Z'und and take out a suat~eauai
  to t&a total revenue derivedrrozuthis      particular land aft&the
  State regained tit.18 to it %.n 19?i‘l Or 1928,  but not take out
  anymore for IhiS:purpose, and +t.oan us0 this.sm t0 pay.the
  gty,ahd       Uoho~l.District taxes due'Sor the years 1932 through
       .
       -;
             ‘Tl8 atil nov w   into-your ~tirth qu8Stion.  xn ansv&ix~
  this ~~QS~~On~~~!ar~'oSsuning.that      th8 money ava%lshle under our
  ~cnsrrer-toyo* fourth question is.not aufrioient to pay the
  tq85    due, Xe believe that Arti       715Oa. quotwd above, ants-
  wers. this -qu8stion*It SJ?QCifiOfi~y SayB t&t "if8Ily OOtIIlty
  be8 Suf~$Oi~t of s&h ~~.~~QUUQ.tO~~a~-:o~y      a ptirti.on'-Of
                                                                au&.' "
  .tax8~~.th%.rema$ndarShalLbe'.paid out of-the- ~dne,raZ iand.oi'.tha
  county.-",

                Our   .ansrrcir
                            to-.your rirth question is that the County
~*~&ter-using      the.
                  rlloney avtdlablo a5 ret out ki our answer to .yo&
 ]Pourth'question;:~~Oan pay-the.balanOe duet on these texss out.of
 the General Fund:-or. the County.

                                            Your0 vary truly




                                                 cQCi1   $. !k#asdh
                                                         Asui~tent